[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                April 19, 2007
                              No. 05-16121                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 04-14033-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

KENZLER JERARD RILEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 19, 2007)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.

PER CURIAM:

     Neal Gary Rosenweig, appointed counsel for Kenzler Jerard Riley on this
direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Riley’s convictions and sentences are

AFFIRMED. Riley’s motion to prosecute this appeal pro se and motion to file an

oversized brief in response are, accordingly, DENIED.




                                          2